[a103cnhforbearanceagreem001.jpg]
FORBEARANCE AGREEMENT THIS FORBEARANCE AGREEMENT (this “Agreement”), entered
into as of May ___, 2018, is made and entered into by and among CNH FINANCE FUND
I, L.P. (formerly known as SCM SPECIALTY FINANCE OPPORTUNITIES FUND, L.P.), a
Delaware limited partnership (“Lender”) and HOOPER HOLMES, INC., a New York
corporation (“Hooper Holmes”), HOOPER DISTRIBUTION SERVICES, LLC, a New Jersey
limited liability company (“Hooper Distribution”), HOOPER WELLNESS, LLC, a
Kansas limited liability company (“Hooper Wellness”), ACCOUNTABLE HEALTH
SOLUTIONS, LLC, a Kansas limited liability company (“Accountable Health”),
HOOPER INFORMATION SERVICES, INC., a New Jersey corporation (“Hooper
Information”), HOOPER KIT SERVICES, LLC, a Kansas limited liability company
(“Hooper Kit”), and PROVANT HEALTH SOLUTIONS, LLC, a Rhode Island limited
liability company (“Provant Health”, together with Hooper Holmes, Hooper
Distribution, Hooper Wellness, Accountable Health, Hooper Information and Hooper
Kit, individually as a “Borrower,” and collectively as “Borrowers”). WHEREAS,
Borrowers and Lender are parties to that certain Credit and Security Agreement
dated as of April 29, 2016 (as amended to date, and as the same may from time to
time be further amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), pursuant to which, subject to the terms and conditions set
forth therein, Lender has made certain credit facilities available to Borrowers.
WHEREAS, (a) Borrowers have failed to make a principal payment of $250,000 under
the Closing Date Subordinated Debt Documents when due on March 15, 2018, which
is an Event of Default under Section 8.1(f) of the Credit Agreement, (b)
Borrowers have failed to make a principal payment of $1,750,000 under the
Closing Date Subordinated Debt Documents when due on April 30, 2018, which is an
Event of Default under Section 8.1(f) of the Credit Agreement, (c) the chief
executive officer of the Borrowers has resigned giving rise to a Change of
Control, which is an Event of Default under Section 8.1(i) of the Credit
Agreement, (d) Borrowers have failed to furnish to Lender annual consolidated
and consolidating financial statements for 2017, in the time and as otherwise
required by Section 6.1(a)(i) of the Credit Agreement, (e) Borrowers have failed
to furnish to Lender monthly consolidated and consolidating financial statements
for January, February and March of 2018 in the time and as otherwise required by
Section 6.1(a)(ii) of the Credit Agreement, (f) Borrowers have failed to furnish
to Lender Compliance Certificates and bank statements required to be provided by
Sections 6.1(a) of the Credit Agreement for 2017 and January, February and March
of 2018 in the time and as otherwise required, and (g) for the quarters ending
on December 31, 2017 and March 30, 2018, Borrowers have violated each of the
financial and loan covenants set forth on Annex I of the Credit Agreement, in
breach of the covenant set forth in Section 7.1 of the Credit Agreement
(collectively, the “Subject Events of Default”); WHEREAS, by reason of the
existence of the Subject Events of Default, Lender has full legal right to
exercise its rights and remedies under the Credit Agreement and the other Loan
Documents as a result of the occurrence of the Subject Events of Default, and
Borrowers have no defenses, offsets or counterclaims to the exercise of such
rights and remedies; WHEREAS, Borrowers have requested and Lender has agreed to,
among other things, for the period from the date hereof through the Forbearance
Period (as defined below) to forbear from DM3\5190965.3



--------------------------------------------------------------------------------



 
[a103cnhforbearanceagreem002.jpg]
exercising its rights and remedies under the Loan Documents with respect to the
Subject Events of Default subject to the satisfaction or waiver, in Lender’s
sole discretion, of each of the conditions precedent set forth herein. NOW,
THEREFORE, in consideration of the foregoing premises, the mutual covenants and
conditions herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows: 1. Defined Terms. Initially capitalized terms used herein and not
defined herein that are defined in the Credit Agreement shall have the meanings
assigned to them in the Credit Agreement (as amended hereby). 2. Agreement to
Forbear. During the period commencing on the date hereof and ending on the
earlier to occur of (i) June 1, 2018 and (ii) the occurrence of any Additional
Default (as defined below) (the “Forbearance Period”), and subject to the
specific conditions precedent set forth in Section 8 hereof and to the other
terms and conditions of this Agreement, Lender agrees that it will forbear from
exercising its rights and remedies under the Loan Documents due to the Subject
Events of Default. Notwithstanding any provision of this Agreement, nothing
contained herein shall limit any rights or remedies of Lender under the Credit
Agreement or any other Loan Document based on any Default or Event of Default
which is not a Subject Event of Default (each an “Additional Default”). Upon the
expiration or termination of the Forbearance Period, Lender’s forbearance shall
automatically terminate and Lender shall be entitled to exercise any and all of
its rights and remedies under this Agreement, the Credit Agreement and the Loan
Documents without further notice. Borrowers hereby agree that Lender shall have
no obligation to extend the Forbearance Period; provided, however, that
Borrowers and Lender may extend such Forbearance Period by written agreement. 3.
Default Interest. Beginning on the first day of the Forbearance Period and
continuing while any Event of Default remains outstanding and uncured, in
accordance with Section 3.6 of the Credit Agreement, the Applicable Rate of
interest with respect to the Obligations shall accrue at the Default Rate. 4.
Overadvance. In accordance with Section 2.1(a)(iii) of the Credit Agreement, the
Lender has made Advances to Borrowers of up to $250,000 in excess of
Availability. Subject to the terms and conditions of this Agreement, during the
Forbearance Period the Lender shall continue to make Advances to Borrowers of up
to $250,000 in excess of Availability (the “Overadvances”). Borrowers hereby
agree that Lender shall have no obligation to make any Overadvances beyond the
Forbearance Period. 5. No Waiver. Nothing contained in this Agreement or any
other communication between Lender, Borrowers or any other loan party shall be a
waiver of any past, present or future violation, Default or Event of Default of
Borrowers under the Credit Agreement or any Loan Document. Lender hereby
expressly reserves any rights, privileges and remedies under the Credit
Agreement and each Loan Document that Lender may have with respect to any
violation, Default or Event of Default, and any failure by Lender to exercise
any right, privilege or remedy as a result of the violations set forth above
shall not directly or indirectly in any way whatsoever either (i) impair,
prejudice or otherwise adversely affect the rights of Lender, except as set
forth herein, at 2 DM3\5190965.3



--------------------------------------------------------------------------------



 
[a103cnhforbearanceagreem003.jpg]
any time to exercise any right, privilege or remedy in connection with the
Credit Agreement or any Loan Document, (ii) amend or alter any provision of the
Credit Agreement or any Loan Document or any other contract or instrument or
(iii) constitute any course of dealing or other basis for altering any
obligation of Borrowers or any rights, privilege or remedy of Lender under the
Credit Agreement or any Loan Document or any other contract or instrument.
Nothing in this Agreement shall be construed to be a consent by Lender to any
prior, existing or future violations of the Credit Agreement or any Loan
Document. 6. Future Compliance. Borrowers are hereby notified that irrespective
of (i) any waivers or consents previously granted by Lender regarding the Credit
Agreement and the Loan Documents, (ii) any previous failures or delays of Lender
in exercising any right, power or privilege under the Credit Agreement or the
Loan Documents or (iii) any previous failures or delays of Lender in the
monitoring or in the requiring of compliance by Borrowers with the duties,
obligations and agreements of Borrowers in the Credit Agreement and the Loan
Documents, Borrowers will be expected to and required to comply strictly with
its duties, obligations and agreements under the Credit Agreement and the Loan
Documents. 7. Representations and Warranties. Each Borrower represents and
warrants to Lender that, before and after giving effect to this Agreement: (a)
All warranties and representations made to Lender under the Credit Agreement and
the Loan Documents are true and correct on and as of the date hereof and on and
as of the date of execution hereof as though made on and as of each such date
(except to the extent such representations and warranties expressly relate to an
earlier date). (b) The execution, delivery and performance by each Credit Party
of this Agreement and any assignment, instrument, document, or agreement
executed and delivered in connection herewith and the consummation of the
transactions contemplated hereby and thereby (i) have been duly authorized by
all requisite action of the appropriate Credit Party and have been duly executed
and delivered by or on behalf of such Credit Party; (ii) do not violate any
provisions of (A) applicable law, statute, rule, regulation, ordinance or
tariff, (B) any order of any Governmental Authority binding on any Credit Party
or any of the Credit Parties’ respective properties the effect of which would
reasonably be expected to have a Material Adverse Effect, or (C) the certificate
of incorporation or bylaws (or any other equivalent governing agreement or
document) of each Credit Party, or any agreement between any Credit Party and
its shareholders, members, partners or equity owners or among any such
shareholders, members, partners or equity owners; (iii) are not in conflict
with, and do not result in a breach or default of or constitute an Event of
Default, or an event, fact, condition, breach, Default or Event of Default
under, any indenture, agreement or other instrument to which any Credit Party is
a party, or by which the properties or assets of any Credit Party are bound, the
effect of which would reasonably be expected to have a Material Adverse Effect;
(iv) except as set forth herein, will not result in the creation or imposition
of any Lien of any nature upon any of the properties or assets of any Credit
Party, and (v) do not require the consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority or Credit
Party unless otherwise obtained. (c) This Agreement and any assignment,
instrument, document, or agreement executed and delivered in connection herewith
constitutes the legal, valid and binding obligation 3 DM3\5190965.3



--------------------------------------------------------------------------------



 
[a103cnhforbearanceagreem004.jpg]
of each respective Credit Party, enforceable against such Credit Party in
accordance with its respective terms. (d) Except for the Subject Events of
Default, no Default or Event of Default has occurred and is continuing or would
exist under the Credit Agreement or any of the Loan Documents, before and after
giving effect to this Agreement. 8. Conditions Precedent. The forbearance set
forth in Section 2 hereof shall be effective on the date hereof upon completion
of the following conditions precedent (with all documents to be in form and
substance satisfactory to Lender and Lender’s counsel): (a) Lender shall have
received this Agreement duly executed by Borrowers; (b) Lender shall have
received that certain Fourth Amendment to Amended and Restated Credit Agreement
by and among Hooper Holmes and Closing Date Subordinated Creditor dated as of
May 4, 2018, duly executed by all parties thereto; (c) Payment of all fees,
charges and expenses payable to Lender on or prior to the date hereof, if any,
and a forbearance fee which Borrowers hereby agree Lender has fully earned as of
the date hereof in an amount equal to Eight Thousand Five Hundred and No/100
Dollars ($8,500.00); (d) All corporate and limited liability company proceedings
taken in connection with the transactions contemplated by this Agreement and all
documents, instruments and other legal matters incident thereto shall be
satisfactory to Lender; and (e) Borrowers shall have executed and/or delivered
such additional documents, instruments and agreements as requested by Lender. 9.
Post-Closing Obligations. Borrowers shall comply with each of the following
additional covenants and requirements at all times prior to the payment in full
of the Obligations, the failure of which would constitute an immediate Event of
Default and termination of the forbearance provided for in Section 2 of this
Agreement: (a) On the first Business Day of each week during the Forbearance
Period, Borrowers shall provide to Lender an updated cash flow forecast for
Borrowers substantially in the form attached hereto as Exhibit A, as well as a
cumulative comparison of actual results to prior cash flow projections delivered
by Borrowers to Lender in form and substance acceptable to Lender. Any financial
reporting or information provided to the Closing Date Subordinated Creditor
shall be provided contemporaneously to the Lender. (b) Borrowers’ actual
expenses for the period covered in the cash flow forecast attached hereto as
Exhibit A shall not exceed the budget amounts for such expenses by more than 15%
unless otherwise agreed to by Lender in its sole discretion. (c) Borrowers agree
to use reasonable best efforts to identify potential acquirers or investors and
to effectuate a transaction that results in a merger, acquisition, or similar
material investment (the “Transaction”) in Borrowers as imminently as reasonably
possible. Borrowers 4 DM3\5190965.3



--------------------------------------------------------------------------------



 
[a103cnhforbearanceagreem005.jpg]
further agree to cooperate with Lender and potential acquirers and investors and
to use reasonable best efforts to assist all parties in completing the
Transaction. In addition, Borrowers shall engage a financial advisor, reasonably
acceptable to Lender, on or prior to May 11, 2018 to advise and represent
Borrowers in relation to the Transaction, and Borrowers shall continue to engage
such financial advisor, or a replacement financial advisor reasonably acceptable
to Lender, until the earlier of the consummation of such Transaction or the
payment in full of the Obligations. Borrowers shall provide to Lender any and
all information and documentation provide to the Closing Date Subordinated
Creditor, with such information and documentation provided to Lender
contemporaneously with its provision to the Closing Date Subordinated Creditor.
10. Miscellaneous. (a) Ratification. Borrowers hereby restate, ratify and
reaffirm each and every term and condition set forth in the Credit Agreement and
the Loan Documents effective as of the date hereof. (b) Release. By execution of
this Agreement, Borrowers acknowledge and confirm that Borrowers do not have any
actions, causes of action, damages, claims, obligations, liabilities, costs,
expenses and/or demands of any kind whatsoever, at law or in equity, matured or
unmatured, vested or contingent arising out of or relating to this Agreement,
the Credit Agreement or the other Loan Documents against any Released Party (as
defined below), whether asserted or unasserted. Notwithstanding any other
provision of any Loan Document, to the extent that such actions, causes of
action, damages, claims, obligations, liabilities, costs, expenses and/or
demands may exist, Borrowers voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself, its
managers, members, directors, officers, employees, stockholders, Affiliates,
agents, representatives, accountants, attorneys, successors and assigns and
their respective Affiliates (collectively, the “Releasing Parties”), hereby
fully and completely release and forever discharge Lender, its Affiliates and
its and their respective managers, members, officers, employees, Affiliates,
agents, representatives, successors, assigns, accountants and attorneys
(collectively, the “Indemnified Persons”) and any other Person or insurer which
may be responsible or liable for the acts or omissions of any of the Indemnified
Persons, or who may be liable for the injury or damage resulting therefrom
(collectively, with the Indemnified Persons, the “Released Parties”), of and
from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, matured or unmatured, vested or contingent, that any of the Releasing
Parties has against any of the Released Parties, arising out of or relating to
this Agreement, the Credit Agreement and the other Loan Documents which
Releasing Parties ever had or now have against any Released Party, including,
without limitation, any presently existing claim or defense whether or not
presently suspected, contemplated or anticipated. (c) Security Interest.
Borrowers hereby confirm and agree that all security interests and liens granted
to Lender continue in full force and effect and shall continue to secure the
Obligations. All Collateral remains free and clear of any liens other than liens
in favor of Lender and Permitted Liens. Nothing herein contained is intended to
in any way impair or limit the validity, priority and extent of Lender’s
existing security interest in and liens upon the Collateral. 5 DM3\5190965.3



--------------------------------------------------------------------------------



 
[a103cnhforbearanceagreem006.jpg]
(d) Costs and Expenses. Borrowers agree to pay on demand all usual and customary
costs and expenses of Lender and/or its Affiliates in connection with the
preparation, execution, delivery and enforcement of this Agreement and all other
agreements and instruments executed in connection herewith, including, without
limitation, reasonable attorneys’ fees and expenses of Lender’s counsel. (e)
GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS CHOICE OF LAW PROVISIONS. (f) Counterparts. This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original, and such counterparts together shall constitute one
and the same respective agreement. Signatures sent by facsimile or electronic
mail shall be deemed originals for all purposes and shall bind the parties
hereto. (g) Loan Document. This Agreement and any assignment, instrument,
document, or agreement executed and delivered in connection with or pursuant to
this Agreement shall be deemed to be a “Loan Document” under and as defined in
the Credit Agreement for all purposes. [Signature Pages Follow.] 6 DM3\5190965.3



--------------------------------------------------------------------------------



 
[a103cnhforbearanceagreem007.jpg]
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first hereinabove written. BORROWERS: HOOPER HOLMES,
INC., a New York corporation HOOPER WELLNESS, LLC, a Kansas limited liability
company ACCOUNTABLE HEALTH SOLUTIONS, LLC, a Kansas limited liability company
HOOPER INFORMATION SERVICES, INC., a New Jersey corporation HOOPER KIT SERVICES,
LLC, a Kansas limited liability company By: Name: James E. Fleet Title: Chief
Restructuring Officer HOOPER DISTRIBUTION SERVICES, LLC, a New Jersey limited
liability company By: Name: James E. Fleet Title: Chief Restructuring Officer
PROVANT HEALTH SOLUTIONS, LLC, a Rhode Island limited liability company By:
Name: James E Fleet Title: Chief Restructuring Officer Signature Page to
Forbearance Agreement



--------------------------------------------------------------------------------



 
[a103cnhforbearanceagreem008.jpg]
LENDER: CNH FINANCE FUND I, L.P., a Delaware limited partnership By: Name:
Title: Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------



 